Citation Nr: 0705416	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-24 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952 and from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2003 rating decision by the VA 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the veteran's claim of entitlement to a TDIU.   

The veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in December 2006.  
A transcript of that hearing has been associated with the 
claims file. 

During his hearing the veteran appears to have raised the 
issue of entitlement to service connection for diabetes 
mellitus.  As this matter has not been procedurally developed 
for appellate review, the Board refers it back to the RO for 
appropriate action.  

The Board has considered the issue of whether it should 
remand this case to the RO in order for the RO to adjudicate 
the claim of service connection for diabetes prior to the 
Board adjudicating the claim of TDIU.  The Board has reviewed 
the record closely, and has found that to do so would delay 
the sole issue before the Board unnecessarily.  In light of 
the veteran's age, a further delay in the adjudication of 
this claim is unacceptable. 

The Board notes that if service connection for diabetes 
mellitus is granted, the RO should readjudicate the veteran's 
claim of entitlement to a TDIU with consideration of the new 
service connected disorder. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
plantar calluses with hallux valgus and arthritis of the 
metatarophalangeal joints of both feet, with a separate 30 
percent rating assigned for each foot; tinnitus, rated as 10 
percent disabling; bilateral hearing loss, rated at the 
noncompensable level; and a scar of the right thigh, also 
rated at the noncompensable level; his combined disability 
rating is 60 percent.   

2.  The veteran has a high school education and last worked 
in March 1998 as a self-employed cabinet maker.  

3.  The veteran's service-connected disabilities, standing 
alone, do not preclude all forms of substantially gainful 
employment consistent with his educational background and 
occupational experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include plantar calluses with hallux valgus and arthritis of 
the metatarophalangeal joints of both feet, with a separate 
30 percent rating assigned for each foot; tinnitus, rated as 
10 percent disabling; bilateral hearing loss, rated at the 
noncompensable level; and a scar of the right thigh, also 
rated at the noncompensable level.  

The veteran's combined disability evaluation is 60 percent.  
See 38 C.F.R. § 4.25, Table I.  As the veteran does not meet 
the schedular prerequisites for assignment of a total rating 
for compensation purposes, he can only be granted a total 
rating if it is shown that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, render him unable to obtain or 
retain substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

The veteran reported that he has a high school education and 
last worked in 1998 as a self-employed cabinet maker.  He 
claims that he is unable to secure or maintain gainful 
employment because of his service-connected right and left 
foot disabilities involving plantar calluses with hallux 
valgus and arthritis of the metatarophalangeal joint.  
However, no medical evidence supports his claim. 

The only medical evidence addressing the veteran's 
employability is a November 2004 VA examination report, which 
provides highly probative evidence against the claim.  At 
that time, a VA examiner reviewed the claims file and 
examined the veteran's feet.  The diagnoses were peripheral 
sensory neuropathy, hallux valgus deformity and hammertoes 
deformities, onychomycosis, and painful calluses, all of 
which were present in both feet.  

The examiner indicated that these disabilities would make it 
difficult for the veteran to be employed in any type of 
occupation which requires standing or walking, in that the 
veteran has painful motion, uses a walker to ambulate, and 
has limitations with both standing and walking.  
Nevertheless, the examiner explained that the veteran is not 
completely unemployable, thereby suggesting that the 
veteran's service-connected disabilities, alone, do not 
preclude sedentary employment.  In short, this opinion 
provides highly probative evidence against the veteran's 
claim. 

The Board notes that VA outpatient treatment records also 
note the veteran's inability to work at jobs requiring 
prolonged standing or walking.  However, none of these 
reports includes a medical opinion that the veteran is unable 
to secure or maintain sedentary employment due to his 
service-connected foot disabilities, which is consistent with 
the November 2004 VA examination report, providing more 
evidence against this claim.  

In this regard, a June 2004 entry notes the veteran's history 
that he cannot work because of bilateral foot pain.  However, 
the podiatrist did not verify the veteran's lay opinion with 
his own independent medical opinion.  Therefore, this opinion 
is clearly insufficient to grant the veteran's claim, is 
entited to very limited weight, and is clearly outweighed by 
the highly probative evidence against this claim.  

When seen in January 2006, a VA clinician recommendation that 
the veteran not seek employment which requires eight hours of 
standing due to both foot problems and his age.  

The post-service medical record clearly indicates that the 
veteran's age (he is over 70) is a significant factor in the 
veteran's current inability to work.  However, the veteran's 
age can not be used a factor is determining that the 
veteran's service connected disorders, standing alone, have 
caused the veteran to not work.  Such facts only provide more 
evidence against this claim.      

The January 2006 report does not indicate that the veteran is 
precluded from performing sedentary employment in which 
prolonged standing in not necessary.  Moreover, the clinician 
suggests that the veteran advanced age is a significant 
factor in his inability to perform certain jobs, which can 
never be a consideration in establishing entitlement to a 
TDIU.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  Thus, this report also provides 
evidence against the veteran's claim.

Overall, the objective medical evidence establishes that the 
veteran may be precluded from performing certain jobs which 
require prolonged standing or walking.  However, no medical 
evidence indicates that the veteran's is precluded from 
securing or maintaining gainful employment of a sedentary 
nature due to his service-connected disabilities.  Thus, the 
overall record provides evidence against the veteran's claim 
for a TDIU.  

In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim, including his testimony during the December 2006 Board 
hearing.  

The Board has considered the veteran's argument that he is 
simply unqualified to work in sedentary employment at this 
time and is unable to work in his prior employment due 
specifically to his service connected disorders.  However, 
the Board places greater probative value on the objective 
medical evidence than the veteran's lay statements.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  The post-service medical record is found to 
clearly indicate that the veteran's age is a major factor in 
the veteran's currently unemployment and that the veteran's 
service connected disorders, standing alone, do not prevent 
the veteran from performing sedentary employment.  While the 
veteran's service connected disorders clearly provide the 
veteran with difficulties, if they did not there would be no 
basis to grant the veteran the current compensation he is 
receiving. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded a VA examination to 
determine whether he is unable to secure or maintain gainful 
employment in light of his service-connected foot 
disabilities.  Based a review of the record, the Board finds 
that this examination appears adequate for rating purposes, 
as it addresses the central issue in this case.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


